NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DAVID A. BOYD,
C'laimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee.

2012-7(}04

Appeal from the United St;ates Court of Appeals for
Veterans Claims in case no. 09-3196, Judge Alan G.
Lance, Sr.

ON MOTION

0 R D E R
David A. Boyd moves without opposition for a 45-day
extension of time, unti} August 9, 2012, to file his reply
brief.

Upon consideration thereof,

BOYD V. DVA 2

IT Is ORDERED THAT:

The motion is granted. No further extensions should
be anticipated

FOR THE COURT

   /sf Jan Horbaly
Date J an Horbaliy
Clerk

cc: Kenneth M. Carpenter, Esq

Alex P. Hontos, Esq.

LE
21
s _ "»'~a‘s§§s€’.ssr:"“
.JUN 20 2012

JAN HURBALY
CI.ERK